The undersigned have reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner Pittman. The appealing party has shown good ground to reconsider the evidence. The Full Commission Vacates the Deputy Commissioner's Dismissal and enters the following Order:
It is hereby Ordered that the parties in the above captioned case and their attorneys participate in a mediated settlement conference pursuant to N.C. Gen. Stat. § 97-80 (c) and the Rules for Mediated Settlement Conferences of the North Carolina Industrial Commission.
The parties have 21 days from the date of this Order to select by agreement a mediator and to notify the Commission. As soon as an agreement is reached and at least by 21 days, the burden is on the defendants or the defendants' counsel to file with the Industrial Commission a stipulation as to the identity of the mediator. The Commission will, in the event notification is not received or the parties are unable to agree, appoint a mediator.
                                  S/ ________________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ ________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ ________________ THOMAS J. BOLCH COMMISSIONER